International Monetary Systems, LTD. 16901 West Glendale Drive New Berlin, WI53151 September 29, 2009 Securities and Exchange Commission Attn:Ronald E. Alper treet, NE Washington, DC20549 File No. 000-30853 Dear Mr. Alper, We are in receipt of your comment letter dated September 25, 2009. Based on our conversation earlier today, we will be filing our response to the comments no later than October 23, 2009. Sincerely, /s/ Danny W Weibling Danny W Weibling, CPA, Treasurer (Chief Financial Officer)
